Citation Nr: 1024511	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an extraschedular disability rating for 
bilateral hearing loss, on appeal from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from June 1985 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, that granted service connection for bilateral 
hearing loss.  A noncompensable disability rating was 
assigned, and the appellant has appealed that rating 
assignment to the Board claiming that a higher disability 
rating should be assigned.  Since that action, the appellant 
has relocated to Georgia, and the claim is now being serviced 
by the Atlanta RO.

In August 2009, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the purpose of obtaining additional medical evidence.  The 
claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since August 
2009, the Board finds there has been substantial compliance 
with its most recent remand instructions.  The Board notes 
that the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The RO/AMC was tasked by 
the Board to schedule the appellant for an audiological 
examination and then to evaluate the results from that 
examination in order to determine whether a compensable 
disability rating could be assigned.  The record indicates 
that the appellant did undergo such an examination and the 
results were then forwarded to the AMC for review.  The AMC 
then issued a Supplemental Statement of the Case and has 
since returned the claim to the Board for review.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of the Board's most recent Remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2009).

The issue involving the assignment of an extraschedular 
disability rating is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been measured to have Level II hearing 
in the right ear and Level II hearing in the left ear. 

2.  The evidence suggests that the appellant's bilateral 
hearing loss disability, and the symptoms and manifestations 
produced by said condition, is not adequately contemplated by 
the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for bilateral hearing loss  have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Code 6100 (2009).

2.  The criteria for referral of an extraschedular disability 
rating to the Undersecretary for Benefits or the Director of 
Compensation and Pension Service have been met.  38 C.F.R. § 
3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 111 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2005 and March 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Additionally, in determining the present level of a 
disability for any increased rating claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

A disability rating of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

As reported, the appellant has claimed that his bilateral 
hearing loss disability should be assigned a compensable 
disability rating.  For references, purposes, on the 
authorized VA audiological evaluation, performed in November 
2005, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
50
50
LEFT
5
10
25
40
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 33 and for the left ear was 54.

A second VA audiological examination was accomplished in 
November 2009.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
45
65
LEFT
0
0
25
55
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 32.5 and for the left ear was 32.5.

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2009); 38 C.F.R. § 4.85(b) and (e) (2009).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage rating is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2009).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the appellant's hearing loss results are as 
follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman 
Numeral Designation
November 2005
I
I
November 2009
II
II

When the formula in Table VII for determining the disability 
rating is applied to these numeric designations, the results 
are as follows:

November 2005		Zero percent
November 2009		Zero percent

38 C.F.R. § 4.85, Table VII (2009).

The regulations also provide for evaluating service members 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 (2009) 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these service 
members experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The first provision, that of 38 C.F.R. § 4.86(a) (2009), 
indicates that if pure tone thresholds in any four of the 
five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, a rating can be based either on Table VI 
or Table VIa, whichever results in a higher disability 
rating.  See 64 Fed. Reg. 25209 (May 11, 1999).  This 
provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Id.  Because the 
appellant does not have four frequencies measured at 55 
decibels or greater, this provision does not apply.

The second provision, that of 38 C.F.R. § 4.86(b) (2009), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the appellant has 
not been measured to have hearing loss of 70 decibels or more 
at 2000 Hertz.  The amended regulations changed the title of 
Table VIa from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the appellant's argument 
to the effect that his hearing loss should be assigned a 
compensable disability rating.  However, the Board is bound 
in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2009).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007), the Court held that audiometric testing 
in sound controlled rooms are adequate testing grounds for 
rating purposes.  As such, the Board finds that the various 
VA examination results contained in the claims folder are 
adequate for rating purposes.  Most recently, the examiner 
noted that the appellant experienced hearing difficulty in 
both ears.  The appellant has offered no expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results; nor has he offered any 
expert medical evidence demonstrating that an alternative 
testing method exists and that such method is in use by the 
general medical community.  See Martinak, supra. (noting that 
even if an audiologist's description of the functional 
effects of the appellant's hearing disability was somehow 
defective, the appellant bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.)

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant a 
disability rating more than previously assigned by the RO.  
Accordingly, the Board concludes that a compensable 
disability rating is not supported by the record and 
increased disability ratings are not warranted at any time 
during the pendency of the appeal.  See Fenderson, supra.

In determining whether a higher schedular rating is warranted 
for a disease or disability, VA must determine whether the 
evidence supports the appellant's claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the Board sympathizes with the 
appellant's difficulties due to his hearing loss, the Board 
is constrained to abide by VA regulations.  In light of the 
above, the Board finds that the evidence is against his 
claim.

The Board has also considered whether the appellant is 
entitled to an extraschedular disability rating.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular disability 
ratings for that service-connected disability are inadequate.  
Second, if the schedular disability rating does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a appellant's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

The record reflects that the appellant has stated that while 
he does work as a loan officer, he finds completing his 
hearing tasks for this job very difficult.  He reported that 
he had difficulty in understanding what people were saying in 
person or on the telephone, and that he had lost business 
because potential customers grew frustrated in repeating what 
they were saying to the appellant.  The appellant further 
wrote that he had attempted to obtain other business 
endeavors but that he was limited in what he could do because 
of his hearing impairment.  

With respect to the first prong of Thun, the evidence in this 
case does possibly show such an exceptional disability 
picture that the available schedular disability rating for 
the service-connected bilateral hearing loss is inadequate.  
A comparison between the level of severity and symptomatology 
of the appellant's hearing loss (and those complained about) 
with the established criteria found in the rating schedule 
for hearing loss does suggest that the rating criterion does 
not reasonably describe the appellant's disability level and 
symptomatology.

Additionally, per the statements provided by the appellant, 
the record suggests that there has may be marked interference 
with employment solely due to the appellant's bilateral 
hearing loss.  The record indicates that the appellant's 
ability to work in different occupations has been possibly 
impacted by his hearing disorder.  

Thus, since the above factors (step one and two) are found to 
exist, the Board will return this issue to the RO/AMC so that 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service may make a determination 
whether the appellant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 
22 Vet App 111, 116 (2008).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

The criteria for the referral of the claim pursuant to 38 
C.F.R. § 3.321(b)(1) for the assignment of an extraschedular 
disability rating has been met, and to this extent, the 
appeal is granted.


REMAND

As the Board has found that the above evidence is sufficient 
to require referral of the case to VA's Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b), the claim is returned to 
the RO/AMC for further action.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the 
appellant's claim.  The RO/AMC should 
take any necessary development, which 
must specifically include forwarding the 
case to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating 
for his bilateral hearing loss.

2.  Then, the RO/AMC should reconsider 
the claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case should 
be issued and the appellant and his 
representative should be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORGANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


